--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (the "Agreement") is made and entered into this
17th day of December, 2007, by and among SECURITY NATIONAL LIFE INSURANCE
COMPANY, a Utah corporation ("Security National"), CAPITAL RESERVE LIFE
INSURANCE COMPANY, a Missouri corporation ("Capital Reserve"), and the
shareholders of Capital Reserve that have executed the Agreement by Shareholders
of Capital Reserve Life Insurance Company  to Sell Shares in Stock Purchase
Transaction (the "Shareholders") (each of the foregoing parties is referred to
singly, as  a "Party" and collectively, as the "Parties").


WITNESSETH:


WHEREAS, on October 9, 2007, Security National, Capital Reserve, and the
Shareholders entered into a stock purchase agreement (the "Stock Purchase
Agreement") in which the Shareholders agreed to sell to Security National and
Security National agreed to purchase from the Shareholders all of the issued and
outstanding shares of stock of Capital Reserve in consideration for purchase
consideration payable to the Shareholders on a pro rata basis in an amount equal
to the Capital and Surplus of Capital Reserve as of September 30, 2007, plus the
interest maintenance reserve and the asset valuation reserve as set forth on the
September 30, 2007 Statutory Quarterly Statement of Capital Reserve, plus
$1,037,967, less certain adjustments set forth in Section 1.2 of the Stock
Purchase Agreement (the "Purchase Consideration"); and


WHEREAS, the Parties amended the Stock Purchase Agreement, effective November
26, 2007; and


WHEREAS, in Section 1.2 of the Stock Purchase Agreement, the Shareholders
acknowledge that on June 8, 2007, Darlene Russell ("Russell"), a former employee
of Capital Reserve, filed an action against Capital Reserve in the Circuit Court
of Cole County, Missouri (Case No. 07ALCC00513) (the "Russell Litigation") for
unpaid bonuses allegedly due her in the total amount of $1,486,045, plus
interest at the statutory rate of 9% per annum until the judgment is paid in
full; and


WHEREAS, if the Russell Litigation is not completely resolved prior to the
closing (the "Closing") of the transaction relating to the Stock Purchase
Agreement, the Shareholders agree to deposit at Closing $2,100,000 of the
Purchase Consideration into an escrow account  (the "Escrow Account") until the
Russell Litigation has been completely resolved; and


WHEREAS, the Shareholders agree to deliver a signed indemnification agreement to
Capital Reserve and Security National at Closing, in which the Shareholders each
agree to indemnify and hold harmless Capital Reserve and Security National for
any payments made, and any damages or losses incurred, by Capital Reserve
following the Closing relating to a judgment or settlement in the Russell
Litigation and for the amount in which the Adjusted Capital and Surplus on
September 30, 2007 exceeds the Adjusted Capital and Surplus on the closing date
to the extent that such payments have not been previously made or such damages
or losses have not been previously satisfied by means of an adjustment in the
Purchase Consideration at Closing or from funds in the Escrow Agreement;




--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
hereby agree as follows:


 
1.
Indemnification.



(a)  Russell Litigation.  The Shareholders agree, jointly, severally and
individually, to be liable for and to pay to or reimburse Capital Reserve and
Security National for any and all payments made, and any and all damages,
obligations, expenses, or losses incurred, by Capital Reserve or Security
National following the Closing by reason of or in any way arising out of a
judgment or settlement in the Russell Litigation, including any attorney's fees
and related expenses paid or incurred by Capital Reserve in defending itself in
the Russell Litigation, provided that such payments have not been previously
reimbursed or such damages, obligations, expenses, or losses have not been
previously paid or satisfied from funds in the Escrow Account.


(b)  Capital and Surplus.  The Shareholders additionally agree, jointly,
severally and individually, to be liable for and to pay to or reimburse Capital
Reserve and Security National for any and all payments made, and any and all
damages, obligations, expenses, or losses incurred, by Capital Reserve or
Security National following the Closing by reason of or in any way arising out
of the Shareholders' required payment to Security National under Section 1.2 of
the Stock Purchase Agreement equal to the amount in which the Adjusted Capital
and Surplus of Capital Reserve on September 30, 2007 exceeds the Adjusted
Capital and Surplus at Closing, provided that such payments have not been
previously made or such damages, obligations, expenses, or losses have not been
previously satisfied through an adjustment in the amount of the Purchase
Consideration at Closing or by means of payments or reimbursements to Security
National or Capital Reserve from funds in the Escrow Account.


 
2
Indemnification Procedure.



(a)  Notice.  Capital Reserve and Security National shall, as a condition
precedent to their right to be indemnified by the Shareholders under this
Agreement, give the Shareholders notice in writing as soon as practicable
pursuant to the notice provision in Section 4 of this Agreement of any claim
made against the Shareholders for which indemnification will or could be sought
under this Agreement.  In addition, Capital Reserve and Security National shall
give the Shareholders such information and cooperation as such Shareholders may
reasonably require and as shall be within Capital Reserve's and Security
National's power.


(b)  Procedure.  Any indemnification and advances provided for in Section 1
hereof shall be made no later than forty-five (45) days after receipt of written
notice of Capital Reserve or Security National.  If a claim under this Agreement
for indemnification is not paid in full by the Shareholders, Capital Reserve and
Security National may at any time thereafter bring an action against the
Shareholders to recover the unpaid amount of the claim and, subject to Section
10 of this Agreement, Capital Reserve and Security National shall also be
entitled to be paid for the expense (including attorneys' fees) of bringing such
action.



2

--------------------------------------------------------------------------------



 
3.
Additional Indemnification Rights.



(a)  Scope.  Notwithstanding any other provision of this Agreement, the
Shareholders hereby agree to indemnify Capital Reserve and Security National to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by the other provisions of this Agreement or by
statute.  In the event of any change, after the date of this Agreement, in any
applicable law, statute, or rule which expands the rights of a Utah corporation
or a Missouri corporation to be indemnified, such changes shall be within the
purview of Capital Reserve's and Security National's rights and the
Shareholders' obligations under this Agreement.  In the event of any change in
the applicable law, statute or rule which narrows the right of a Utah
corporation or a Missouri corporation to be indemnified, such changes, to the
extent not otherwise required by such law, statute, or rule to be applied to
this Agreement shall have no affect on this Agreement or the Parties' rights and
obligations hereunder.


(b)  Nonexclusivity.  The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which Capital Reserve and Security National
may be entitled under any agreement, any vote of stockholders or disinterested
directors, Utah or Missouri law, or otherwise.


4.         Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by courier, or
mailed by registered or certified mail (return receipt requested) or if sent by
facsimile, confirmation received, to the respective party at the following
addresses and/or facsimile numbers, with the original thereof being mailed by
registered or certified mail, return receipt requested (or at such other address
or facsimile number for the parties hereto as shall be specified by like
notice):


 
(a)
If to Security National, to:



Security National Life Insurance Company
5300 South 360 West, Suite 250
Salt Lake City, Utah 84123
Attn:  Scott M. Quist, President
Facsimile No.: (801) 264-1060
Telephone No.: (801) 265-9882


With a copy to:


Mackey Price Thompson & Ostler
57 West 200 South, Suite 350
Salt Lake City, Utah 84101
Attn:  Randall A. Mackey, Esq.
Facsimile No.: (801) 575-5006
Telephone No.:  (801) 575-5000



3

--------------------------------------------------------------------------------



 
(b)
If to Capital Reserve, to:



Capital Reserve Life Insurance Company
812 Madison Street
P.O. Box 896
Jefferson City, Missouri 65102
Attn:  Tony Hutchinson, Vice President
Facsimile No.:  (573) 636-3751
Telephone No.:  (573) 636-3913


 
(c)
If to Shareholders, to:



Shareholders of Capital Reserve Life Insurance Company
812 Madison Street
P.O. Box 896
Jefferson City, Missouri 65102
Attn:  Jean Warden
Facsimile No.:  (573) 636-3751
Telephone No.:  (573) 636-3913


With a copy to:


J. Randy Snodgrass, CPA
1620 Southridge, Suite A
Jefferson City, Missouri 65109
Facsimile No.:  (573) 893-2872
Telephone No.:  (573) 635-0754


5.         Costs.  Each of the Parties to this Agreement agrees to bear its own
costs, expenses and attorney's fees incurred in connection with or relating to
this Agreement.  No Party, therefore, has any claim against another Party hereto
for costs, expenses and attorney's fees incurred in connection with or relating
to the preparation and negotiation of this Agreement.


6.         No Admission of Liability.  This Agreement is not intended to be, and
shall not be deemed, construed or treated in any respect as an admission of
liability by any Party or entity for any purpose.


7.         Authorized Representatives.  Each Party that has signed this
Agreement in a representative capacity for such Party hereby represents and
warrants to the Parties hereto that such Party is duly authorized and empowered
to bind the Party under this Agreement and to execute and enter into this
Agreement on behalf of the Party.



4

--------------------------------------------------------------------------------



8.         Successors and Assigns.  This Agreement shall be binding upon the
Shareholders and their heirs, legal representatives and assigns, and shall inure
to benefit of Capital Reserve and Security National and their successors and
assigns.


9.         Severability.  If any term or provision of this Agreement shall, to
any extent, be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of the Agreement shall not be affected thereby, and
each term and provision of this Agreement shall be valid and be enforceable to
the fullest extent permitted by law.


10.       Attorney's Fees.  In the event any Party hereto commences a legal
action or other proceeding for the enforcement of this Agreement or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorney's fees and other costs and expenses
incurred in the action or proceeding from the other Party, in addition to any
other relief to which such Party may be entitled.


11.       Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties hereto and supersedes all prior agreements and understandings,
oral and written, among the Parties hereto relating to the subject matter.  No
modification or amendment of this Agreement shall be of any force or effect
unless in writing and executed by the Party against whom enforcement is sought.


12.       Governing Law.  This Agreement  shall be governed by and construed in
accordance with the laws of the State of Utah.


13.       Counterparts.  This Agreement may be executed in counterparts, either
by original signature or by facsimile, and each such counterpart shall be deemed
to be an original instrument, but all such counterparts together shall
constitute one agreement.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Agreement effective as of the day and year first above
written.



 
SECURITY NATIONAL LIFE INSURANCE COMPANY
             
By: /s/ Scott M. Quist                                             
 
Scott M. Quist, President
     
CAPITAL RESERVE LIFE INSURANCE COMPANY
             
By: /s/ Jean P. Warden                                           
 
Its: President                                                          






5

--------------------------------------------------------------------------------



THE SHAREHOLDERS:







 
/s/ Leanne Warden Cardwell                                   
 
Leanne Warden Cardwell
             
/s/ Deborah J. Miller                                                
 
Deborah J. Miller
             
/s/ Kristy J. Neff                                                      
 
Kristy J. Neff
             
/s/ Laura Warden Smith                                           
 
Laura Warden Smith
             
/s/ David H. Warden                                                
 
David H. Warden
             
/s/ David H. Warden                                                
 
David H. Warden for
 
David A. Warden (Minor Child)
             
/s/ David H. Warden                                                
 
David J. Warden
     
ETHEL M. WARDEN TRUST
             
By: /s/ Ehtel M. Warden                                          
 
Ethel M. Warden, Trustee

 
 
 
6

--------------------------------------------------------------------------------

 
 
 

         
/s/ Franklin L. Warden                                             
 
Franklin L. Warden
         
Franklin L. and Priscilla Ann Warden,
 
Joint Tenants
         
By: /s/ Franklin L. Warden                                       
 
Franklin L. Warden
         
By: /s/ Priscilla Ann Warden                                   
 
Priscilla Ann Warden
     
JEAN P. WARDEN TRUST
         
By: /s/ Jean P. Warden                                            
 
Jean P. Warden, Trustee
         
/s/ Scott J. Warden                                                  
 
Scott J. Warden
             
/s/ Stephen T. Warden                                             
 
Stephen T. Warden



















7


--------------------------------------------------------------------------------